DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:   A MULTI-LEVEL VERTICAL MEMORY DEVICE INCLUDING INTER-LEVEL CHANNEL CONNECTOR.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1--6, 10-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee'760 (US PGPub 2016/0005760).
Regarding claim 1, Lee’760 discloses in Figs. 3A-E, 5A-C and 8, a method for manufacturing a string of transistors (CSTR, Fig. 6, para. [0146]; see also Fig. 1, para. [0054-0058]) over a substrate (100, para. [0124]), comprising:  
forming a first substring of transistors (SS1, para. [0153]; see also para. [0061]) having a first channel structure that includes a first channel layer (135, para. [0097]) and a first gate dielectric structure (140, para. [0097]) that extend along a vertical direction (D3, Fig. 8, para. [0152]) over the substrate;  
forming a channel connector (130 & 131, para. [0137-0138]) over the first substring; and
forming a second substring of transistors (SS2 above DWL, para. [0153]; see also para. [0063]) above the channel connector, the second substring having a second channel structure that includes a second channel layer (235, para. [0109]) and a second gate dielectric structure (240, para. [0109]) that extend along the vertical direction, the second gate dielectric structure being formed above the channel connector, the channel connector electrically coupling the first channel layer and the second channel layer.
Regarding claim 2, Lee’760 further discloses that the forming the channel connector over the first substring comprises: 
forming a first structure (130, Fig. 5A) over the first substring, the first structure including a recessed region (see Fig. 5A): and 
forming a second structure (131, Fig. 5B) by overfilling the recessed region (para. [0138]).
Regarding claim 3, Lee’760 further discloses that the forming the second substring above the channel connector comprises forming the second gate dielectric structure (240) adjacent to and above the second structure (131), the second gate dielectric structure being separated from the first structure (130) by the second structure. 
Regarding claim 4, Lee’760 further discloses that the forming the first structure comprises:  forming an opening in an insulating layer over the first substring (Figs. 3B-C), a bottom portion of the opening exposing the first channel structure; and depositing a semiconductor material (para. [0068]) over the first channel structure. 
Regarding claim 5, Lee’760 further discloses that the forming the second structure comprises: 
forming the second structure (130) by epitaxially growing a semiconductor material (Figs. 5A-B, para. [0138: SEG of semiconductor pattern) over a surface of the recessed region in the first structure.
Regarding claim 6, Lee’760 further discloses forming the first structure in contact with the first channel layer; and forming the second channel layer in contact with and disposed above the second structure.
Regarding claim 10, Lee’760 further discloses forming the second gate dielectric structure (240) on an upper surface of the channel connector; and 
forming the second channel layer (235) over the second gate dielectric structure and over a recess (recess in 130 filled by 131) of the channel connector.
Regarding claim 11, Lee’760 further discloses forming a plurality of first gate structures (151, para. [0088]) stacked along the vertical direction and separated by insulating layers (110), the first gate structures being separated from the first channel layer (135) by the first gate dielectric structure (140); and 
forming a plurality of second gate structures (251, para. [0105]) stacked along the vertical direction and separated by other insulating layers (210), the second gate structures are separated from the second channel layer (235) by the second gate dielectric structure (240), the first and second gate structures being configured to control operations of the respective transistors in the first and second substrings.
Regarding claim 12, Lee’760 further discloses the channel connector includes a first structure (131) and a second structure (131) that is below the first structure, a top surface of the second structure is below a bottom surface of a bottom one (251, Fig. 5B) of the second gate structures.
Regarding claim 13, Lee’760 further discloses that the channel connector includes one or more semiconductor materials (para. [0068] & [0138]).
Regarding claim 14, Lee’760 further discloses that the one or more semiconductor materials includes polysilicon (para. [0068]).
Regarding claim 15, Lee’760 further discloses that a channel layer of the string of transistors includes the first channel layer and the second channel layer electrically coupled by the channel connector.
Regarding claim 16, Lee’760 further discloses that the second gate dielectric structure includes a tunnel insulating layer, a charge storage layer, and a blocking insulating layer that are sequentially formed over the second channel layer (para. [0072]).
Regarding claim 17, Lee’760 discloses in Figs. 3A-E, 5A-C and 8 (see the rejection of claim 1 for textual citations of elements already noted), 
forming a first deck (TS1) of memory cells including a plurality of first substrings of memory cells over a substrate of the semiconductor device, the first substrings having respective first channel structures that include first channel layers and first gate dielectric structures that extend along a vertical direction above the substrate; 
forming an inter-deck structure (130/131 in insulator 110/210) including channel connectors in an insulating layer, the channel connectors being disposed above the respective first substrings, the channel connectors being separated and electrically isolated by the insulating layer; and 
forming a second deck (TS2) of memory cells including a plurality of second substrings of memory cells, the second substrings being stacked above the respective channel connectors and having respective second channel structures that include second channel layers and second gate dielectric structures that extend along the vertical direction, the channel connectors electrically coupling the respective first channel layers and the second channel layers and being disposed below the respective second gate dielectric structures.
Regarding claim 18, Lee’760 further discloses the channel connectors include respective first structures (130) and second structures (131), the first structures include recessed regions (Fig. 5A) that are overfilled by the respective second structures (Fig. 5B, para. [0138]), the second gate dielectric structures are adjacent to and disposed above the second structures, and are separated from the first structures via the second structures.
Regarding claim 20, Lee’760 further discloses that the channel connectors include one or more semiconductor materials (para. [0068] & [0138]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee’760, and further in view of Lee'264 (US PGPub 2012/0112264).
Regarding claim 7, Lee’760 further discloses that the forming the channel connector comprises:  forming a first structure (130) in contact with the first channel layer and having a first upper surface with a first recess (Fig. 5A); and forming a second structure (131) in the first recess, the second structure having a second upper surface above the first upper surface, and the second gate dielectric structure being above the second upper surface.
Lee’760 appears not to explicitly disclose that the second upper surface of the second structure has a second recess.
Lee’264 discloses in Fig. 47 (method of making shown in Figs. 40-46, similar to method shown in Figs. 1-9, para. [0170]) a channel connector (Figs 48-51, para. [0181] & para. [0184]:  CNS channel connector formed by any embodiments of Figs. 1-47) comprising a first structure (SAP, para. [0171]) and a second structure (EXT, para. [0175]), the first structure having a first upper surface with a first recess (of SAP), the second structure having a second upper surface with a second recess (of EXT), an upper gate dielectric structure (155, para. [0174]; para. [0090] & [0092]:  non-volatile memory insulator) being disposed on the second upper surface, the second upper surface being above the first upper surface, the second structure (EXT) being disposed in the first recess (of SAP), and an upper channel layer (165, para. [0174]; para. [0093] & [0115]:  semiconductor pattern of NAND) disposed in the second recess (of EXT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the EXT channel connector of Lee’264 for second structure of the channel connector of Lee’760, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004), the methods of making and function of each being compatible.  In so doing, the second upper surface of the second structure has a second recess.
Regarding claim 8, Lee’760 as combined further discloses that the forming the second substring comprises: forming the second channel layer (Lee’264, 165, Fig. 47, para. [0178]) in the second recess and in contact with the second structure (EXT).
Regarding claim 9, Lee’760 further discloses forming the second gate dielectric structure (140) on the upper surface of the channel connector (131).
Lee’760 appears not to explicitly disclose forming a recess in an upper surface of the channel connector; and forming the second channel layer in the recess.
Lee’264 discloses in Fig. 47 (method of making shown in Figs. 40-46, similar to method shown in Figs. 1-9, para. [0170]) a channel connector (Figs 48-51, para. [0181] & para. [0184]:  CNS channel connector formed by any embodiments of Figs. 1-47) comprising a first structure (SAP, para. [0171]) and a second structure (EXT, para. [0175]), the first structure having a first upper surface with a first recess (of SAP), the second structure having a second upper surface with a second recess (of EXT), an upper gate dielectric structure (155, para. [0174]; para. [0090] & [0092]:  non-volatile memory insulator) being disposed on the second upper surface, the second upper surface being above the first upper surface, the second structure (EXT) being disposed in the first recess (of SAP), and an upper channel layer (165, para. [0174]; para. [0093] & [0115]:  semiconductor pattern of NAND) disposed in the second recess (of EXT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the EXT channel connector of Lee’264 for second structure of the channel connector of Lee’760, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004), the methods of making and function of each being compatible.  In so doing, the method includes forming a recess in an upper surface of the channel connector; and forming the second channel layer in the recess.
Regarding claim 19, Lee’760 further discloses that the channel connectors include first structures (130) and second structures (131); the first structures are in contact with the first channel layers and have first upper surfaces with first recesses (Fig. 5A); the second structures are in contact with the second channel layers, and the second structures (131) are disposed in the respective first recesses (Fig. 5B, para. [0138]).
Lee’760 appears not to explicitly disclose the second structures have second upper surfaces with second recesses; and the second channel layers are disposed in the respective second recesses.
Lee’264 discloses in Fig. 47 (method of making shown in Figs. 40-46, similar to method shown in Figs. 1-9, para. [0170]) a channel connector (Figs 48-51, para. [0181] & para. [0184]:  CNS channel connector formed by any embodiments of Figs. 1-47) comprising a first structure (SAP, para. [0171]) and a second structure (EXT, para. [0175]), the first structure having a first upper surface with a first recess (of SAP), the second structure having a second upper surface with a second recess (of EXT), an upper gate dielectric structure (155, para. [0174]; para. [0090] & [0092]:  non-volatile memory insulator) being disposed on the second upper surface, the second upper surface being above the first upper surface, the second structure (EXT) being disposed in the first recess (of SAP), and an upper channel layer (165, para. [0174]; para. [0093] & [0115]:  semiconductor pattern of NAND) disposed in the second recess (of EXT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the EXT channel connector of Lee’264 for second structure of the channel connector of Lee’760, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004), the methods of making and function of each being compatible.  In so doing, the second structures have second upper surfaces with second recesses; and the second channel layers are disposed in the respective second recesses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891    

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891